Citation Nr: 1743092	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-27 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for a low back disability and right sided radiculopathy, rated as noncompensable from September 16, 2010, and as 10  percent disabling from July 8, 2011.  

2.  Entitlement to a higher initial rating for a cervical spine disability, rated as 20 percent disabling from September 16, 2010.  

3.  Entitlement to a higher initial rating for migraines, rated as noncompensable from September 16, 2010, and as 10 percent disabling from July 10, 2014.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel.


INTRODUCTION

The Veteran served on active duty in the Navy from February 2002 to September 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2011 rating decision, in part, granted service connection for: low back at a noncompensable rate, effective September 16, 2010; cervical spine at 20 percent, effective September 16, 2010; and headaches at a noncompensable rate, effective September 16, 2010.  In July 2011, Veteran filed a claim for a higher initial rating for his service-connected low back.  In December 2011, the RO granted a 10 percent rating for low back, to include right sided radiculopathy, effective July 8, 2011.  In January 2012, the Veteran filed Notices of Disagreement regarding the initial ratings of the above titled claims.  In the July 2014 rating decision, the RO increased the Veteran's rating for headaches to 10 percent, effective July 10, 2014.  

In the August 2013 VA Form 9, the Veteran indicated that he wanted a Travel Board hearing.  In November 2015 and August 2016 correspondences, the Veteran advised VA that he no longer wanted a hearing before the Board.  As such, the Board finds that his request for a Travel Board hearing is withdrawn.  

The issues of increased initial ratings for cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 7, 2013, the Veteran's migraines were characterized by prostrating attacks occurring on an average once a month over last several months, but not by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  Prior to July 10, 2014, the Veteran's migraines were characterized with less frequent attacks.  

3.  From July 10, 2014, the Veteran's migraines had characteristic prostrating attacks averaging one in two months over the last several months


CONCLUSIONS OF LAW

1.  Prior to August 7, 2013, the criteria for disability rating of 30 percent, but no higher, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4,124a, Diagnostic Code 8100 (2016).

2.  From August 7, 2013 to July 9, 2014, the criteria for a compensable disability rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4,124a, Diagnostic Code 8100.

3.  From July 10, 2014, the criteria for a disability rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4,124a, Diagnostic Code 8100.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation of migraines following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the grant of service connection.  The Veteran's pertinent post-service treatment records have been secured.  He was afforded VA examinations in June 2010 and July 2014.  The Board finds that these examinations are adequate to determine the severity of the Veteran's migraine disability.  As such, VA's duty to assist regarding these records is met. 

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

B. 
Higher Evaluation

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999).

C. Rating Criteria for Migraines

The rating criteria for migraines are enumerated in 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

A noncompensable evaluation is warranted for migraines with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one episode in two months over the last several months.  Id. 

A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id. 

A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  Id. 

The Board notes that the above rating criteria do not define the term "prostrating," nor has the Court.  See, e.g., Fenderson, 12 Vet. App. at 126-27 (where the Court quotes Diagnostic Code 8100 verbatim, but does not specifically address the matter of what is a prostrating attack).

II. Factual Background

In the June 2010 VA examination, the Veteran complained of headaches that he described as a stabbing pain that lead to impaired vision and nausea.  When he experienced headaches he had to stay in bed and was unable to do anything.  These headaches would occur five times a month, and would last for three hours.  He reported that when a headache occurred, he would become functionally disabled.  Physical examination revealed I to XII cranial nerves were found to be normal.  The subjective factors of the headaches were noted as on and off occurrence of same.  He was diagnosed with headaches secondary to hypertension.  [VVA C&P "Family Practice" 07/29/2010]

In a June 2011 private medical record, the Veteran's review of symptoms was positive for headache.  II to XII cranial nerves were intact.   

In a June 2012 VA telecare note, the Veteran complained of a headache that lasted for a couple of weeks.  [VVA CAPRI 03/07/2017 pg 191/223]

In a July 2012 VA primary care note, it was noted that the Veteran reported that he went to the ER for migraines.  He was not on any medications for this condition.  He complained of headaches that occurred every four-to-six days.  These headaches would last three-to-four hours.  He had one headache that lasted for four days, and caused him to miss work for the rest of the week.  He reported that he did not normally experience nausea with his headaches; however, he did with the four-day headache.  He denied prodrome, and there was no visual scintillation.  He was assessed with migraines. [VVA CAPRI 03/07/2017 pg 183/223]

In the August 2013 VA Form 9, the Veteran reported that he would have "attacks," but did not call the doctor.  He noted that he was prescribed medications for his headache disability.   

In an August 2013 VA medical record, the Veteran reported that his migraine attacks were "rare." [VVA CAPRI 03/07/2017 pg 135/223]

In a January 2014 VA CT scan report, the Veteran underwent a CT scan on his skull regarding his headaches.  Upon review of the imaging study, the clinician's impression was that the Veteran's head was normal for his age.  There was no acute structural intracranial abnormality present to account for his head pain.  [VVA CAPRI 03/07/2017 pg 219/223]

In a May 2014 VA medical record, it was noted that the Veteran was prescribed migraine medication that was to be taken at the onset of symptoms.  [VVA CAPRI 03/07/2017 pg 102/223].  Another record from this time noted that the Veteran would take prescribed medication when his migraine symptoms were "bad".    

In the July 2014 VA headache examination, the Veteran complained of having one-to-two headaches a week.  If he was able to "catch" the headache in time, he would take medication.  When he used medication his headaches would last one hour, otherwise they would last two hours.  Upon examination, the VA examiner found that the Veteran had characteristic prostrating attacks of headaches/migraines an average of once in two months.  The Veteran  was not found to have very prostrating and prolonged attacks that caused pain that was productive of severe economic inadaptability.  No other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's migraines were found.  The Veteran's headache ability did not affect his ability to work.  

VA medical records from July 2014 onwards show that the Veteran denied complaints of headache, notwithstanding the VA examination from this time.  

III. 
  Analysis

Prior to August 7, 2013, the Board finds that a rating of 30 percent, but no higher, is warranted.  During this time, the Veteran reported that he experienced migraines that would occur approximately five times a month.  In the June 2010 VA examination, he described his migraine attacks as prostrating.  The Board notes that the Veteran is competent to express the number of times he experienced symptoms of a headache/migraine, as it is a condition that is observable by a lay person.  As such, the Board finds that the criteria for a 30 percent rating are met.  The Board finds that a 50 percent rating is not warranted because severe economic inadaptability has not been shown.  The Board notes that in the June 2010 VA examination, the Veteran reported that once he had a headache he became functionally disabled.  Upon review of the claims file, the Board notes that the record is silent for specific instances of the Veteran missing work due to a migraine/headache until one instance noted in the July 2012 primary care note.  Notably, the record shows that the Veteran has been gainfully employed throughout the period on appeal and maintaining employment that required travel, interpersonal communications, and administrative decision making.  Where a rating contains a conjunctive set of criteria, such as with the criteria for 50 percent, both must be present to warrant compensation at the authorized level.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); but see Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In sum, the Veteran's migraine disability is entitled to a 30 percent rating, but no higher, for the period prior to August 7, 2013.  

The Board finds that a noncompensable rating is warranted for the period between August 7, 2013 and July 9, 2014.  During this time, the Veteran reported that his migraines were "rare" and that he only took medications when his symptoms were "bad."  As noted above, the Veteran is competent to report the number of migraines that he experienced.  As the Veteran noted a significant decrease of the incidence of migraines from the period prior to August 7, 2013, and the record within this period on appeal is silent for complaints of migraines occurring once a month or once every two months, the Board finds that the criteria for a compensable rating have not been met.  As such, a compensable rating is not warranted for the period between August 7, 2013 and July 9, 2014.  

The Board finds that a 10 percent rating is warranted from July 10, 2014.  During this time the July 2014 VA examiner found that the Veteran experienced characteristic prostrating attacks of headaches/migraines an average of once in two months.  He was not found to have very prostrating and prolonged attacks that caused pain that was productive of severe economic inadaptability.  Thereafter, the Board notes that the Veteran denied symptoms of headache.  As the record does not show that the Veteran has experienced more than an average of one migraine every two months, nor prolonged attacks productive of severe economic inadaptability, a higher rating is not warranted.  As such, a rating in excess of 10 percent is not warranted during the period on appeal starting on July 10, 2014.  

The Board notes that the Veteran is employed full-time during the appeal period.  There is no indication that this employment is other than gainful.  Accordingly a claim of TDIU is not raised by the record and, thus, not for consideration.


ORDER

Prior to August 7, 2013, a rating of 30 percent, but no higher, for migraines is granted, subject to the laws and regulations governing monetary awards.
 
From August 7, 2013 to July 9, 2014, a compensable rating for migraines is denied. 

From July 10, 2014, a rating in excess of 10 percent for migraines is denied. 



REMAND

The Board regrets that a remand will further delay the disposition of the claims for a higher rating for service-connected lumbar and cervical spine; however, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

Regarding the Veteran's above mentioned claims, the Board must consider this case in light of the Court of Appeals for Veterans Claims (Court) decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, a remand is necessary for the proper adjudication of the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA and non-VA treatment.

2. Please arrange for VA examinations to evaluate the nature and severity of his service-connected degenerative changes of the lumbar spine with associated right sided radiculopathy, and degenerative arthritis of the cervical spine:

a. The examiner is requested to provide all pertinent orthopedic and neurological manifestations and symptomatology of the service-connected lumbar and cervical spine disabilities; and
b. Please test the Veteran's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, it should be clearly explained as to why; and 
c. Please describe in detail the functional limitations caused by the lumbar spine disability with right sided radiculopathy, and cervical spine disability as they may relate to the Veteran's ability to function in a work setting and to perform work tasks.  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

3. Finally, please readjudicate the claim, to include consideration of the right sided radiculopathy.  If the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


